DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	A Track One request was granted on 02/15/2022.

Information Disclosure Statement
	Information disclosure statements were filed on 11/10/2021, 01/04/2022, 05/11/2022.

Specification
The abstract of the disclosure is objected to because it is not descriptive of the claimed invention.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Figures 7A – 7C and 10A – 10C are missing. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-27  is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/232257 A1 (Infectious Disease Research Institute).

Infectious Disease Research Institute discloses a nanostructured lipid carrier (NLC) particle which comprises : a) an oil core which comprises a mix of a liquid and solid phase, b) a cationic component which is preferably a cationic lipid, c)a hydrophobic surfactant, preferably sorbitan ester, and d) a surfactant which is preferably a hydrophilic surfactant. The NLC carries a bioactive (See claim 1). The bioactive may be a protein antigen or a bioactive which encodes a protein antigen (see claims 5 and 6). The composition generates an immune reaction against the antigen (claim 7; and [00315], [00371] – [00381]). The antigen may be cross reactive cancer, an infection or an autoimmune disease (see claim 8). The antigen may be nucleic acids in the form of RNA (see claims 13-19;  and [0025]), including mRNA. RNA encoding viral proteins are set out at [00214]. Venezuelan encephalitis is specifically recited at [00217]. Sorbitan triolate and sorbitan tristearate are specifically recited at [00129] as surfactants. Cationic Lipids are listed at [00119]. The oils included in the core can be plant or animal derived and include squalene , olive oil, soy lecithin Vitamin E, and monoacylglycerols (see [00097] – [00101]. Polyoxyethelene sorbitan mono-and triesters are specifically recited as hydrophilic non-ionic surfactants at [00140]. The composition may further comprise Tween®80 which is a polysorbate (see [00140] and [00141]). Buffers such as sodium citrate are suggested for possible use at [00326].  As such, the ordinary practitioner would have had a reasonable expectation of generating an immune response in the instantly claimed method given the teachings of Infectious Disease Research Institute. While it is noted that the reference does not explicitly recite complexation of the bioactive with the nanoparticles, it is applicant’s to show this is not the case since the structural components of the method appear to be the same. The instantly claimed method would have therefore been obvious to one of ordinary skill in the art at the time of filing given the teachings of Infectious Disease Research Institute.

Conclusion
No claims are allowed.

					Correspondence



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz